EXHIBIT 10.3
 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
Amendment to Employment Agreement dated November 5, 2007, as amended in December
17, 2008, between Pharma-Bio Serv, Inc., hereinafter ("Company") and Pedro J.
Lasanta ("Executive").


WHEREAS, given the current global and local economic and industry forecasts for
2009, the Company is implementing various cost containment strategies to
mitigate the current market downward volume trend, among others, adjust
compensation packages of its management team.


NOW THEREFORE in exchange for the mutual promises and undertakings herein, the
parties voluntarily agree as follows:


1.    
Executive's compensation pursuant to paragraph 3(a) of that certain Employment
Agreement dated November 5, 2007, as amended is hereby modified and amended so
as to decrease Executive's annual salary, as of March 1, 2009, from $110,000 to
$106,000 per annum. Salary shall be paid in such installments as the Company
regularly pays its executive officers, but not less frequently than
semi-monthly. Executive’s salary will be revised annually based upon performance
evaluation following Company’s performance review process and subject to the
financial situation of the Company.



2.    
Executive's monthly car allowance of $500 pursuant to paragraph 3(b) (i) of that
certain Employment Agreement dated November 5, 2007, as amended, is hereby
eliminated effective March 1, 2009.



In all other respects the Employment Agreement dated November 5, 2007, as
amended, shall remain in full force and effect and unaltered.


IN WITNESS WHEREOF, the parties have executed this Agreement in Dorado, Puerto
Rico, this 11th day of March, 2009.


PHARMA-BIO SERV, INC.




By:/s/ Elizabeth Plaza
Name: Elizabeth Plaza
Title: President & CEO


EXECUTIVE:


/s/s Pedro J Lasanta
Name: Pedro J Lasanta
Title: Chief Financial Officer